Citation Nr: 0433643	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy claimed as the result of Agent Orange 
exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran seeks service connection for acute and subacute 
peripheral neuropathy as a result of exposure to Agent 
Orange.  He reports being exposed to Agent Orange while 
serving in the Republic of Vietnam.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

Of record is a December 1998 VA medical examination, in which 
the examiner diagnoses the veteran with intermittent 
tingling, numbness and paresthesia of the fingers, toes and 
anterior aspect of both knees.  

The VA examiner indicated that the veteran's condition could 
be related to Agent Orange and could be peripheral 
neuropathy.  The examiner did not explain his reasoning for 
arriving at this conclusion.  

Additionally, the Board notes that, in October 2001, the 
veteran requested that the RO obtain his medical records from 
the VA Medical Center (VAMC).  These records are not present 
in the veteran's claims folder.  

Hence, the Board finds that additional evidentiary 
development is necessary before the veteran's claim can be 
adjudicated.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for alleged peripheral neuropathy.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  Specifically, the RO should seek to 
obtain the veteran's current treatment 
records from the VAMC.  

3.  The RO should schedule the veteran 
for a VA examination with a neurologist 
to determine the nature and likely 
etiology of his peripheral neuropathy.  
All necessary tests and studies should be 
completed and associated with the claims 
file.  The claims folder must be provided 
to the examiner for review in conjunction 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should review 
the veteran's claim and furnish an 
opinion addressing the following 
question:  Is the veteran suffering from 
a current disability manifested by 
peripheral neuropathy that at least as 
likely as not is related to Agent Orange 
exposure or other disease or injury in 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  The examiner should discuss 
any pertinent medical opinions that have 
been previously offered, expressing 
agreement or disagreement therewith, and 
giving reasons for such agreement or 
disagreement.  

4.  Following completion of the requested 
development, the RO should adjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
representative, if any, should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




